Citation Nr: 1809337	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for acromioclavicular separation with deformity, crepitus, and moderate atrophy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required before an adjudication can be rendered in this matter.  The VA examination in this matter was conducted in October 2010.  While this examination provides much of the information required for the Board to render a decision, it does not fully comply with recent case law regarding the contents of VA examination reports.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, this examination does not contain information regarding whether the Veteran experiences pain under weight-bearing conditions. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. Arrange for the Veteran to have an additional examination with an appropriate examiner to determine the current severity of the Veteran's acromioclavicular separation/upper left extremity condition.  All necessary examinations and tests should be performed.  The examiner should fully describe the disability symptoms and impairment caused by the Veteran's condition.  All relevant joints should be tested for both their active and passive ranges of motion, and the results of these tests should be recorded.  The examiner should examine the relevant joints for pain throughout both active and passive range of motion, and in weight-bearing and nonweight-bearing conditions.  Unless there is a medical reason to the contrary, these same tests should be conducted for the undamaged joints on the opposite side of the Veteran's body.

If there is functional impairment of any of the relevant joints due to pain, an assessment of the degree of impairment should be provided.  The examiner should state whether pain, weakness, excess fatigability, or incoordination significantly limits functional ability during any flare-ups or when the relevant joints are used repeatedly.  If these circumstances result in further limitation of the range of motion of any relevant joint, the examiner should provide an estimate of this further limitation of motion in degrees, to the extent that this is medically possible.  If such an estimate is not possible, the examiner should explain why such an estimate is impossible to arrive at without resort to speculation.

3. After the development described in the preceding paragraphs has been completed, undertake any additional development that may be indicated as a result.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a responsive supplemental statement of the case and the requisite time to respond.  Once that is complete, if the claims file is otherwise in order, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




